DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments are acknowledged and have been considered.  Applicant argues that the inherent differences in controlling a UAV (in contrast to a refueling boom) potentially requiring multiple joysticks and control inputs, prevents the combination of references from teaching the claimed invention.  Applicant further asserts that the combination of references do not teach all the claimed features.  In response, Examiner asserts that the primary reference (Johnson) describes a control system for a UAV including all the associated complexities and further indicates some level of haptic feedback to a joystick controller indicative of the state or position of the UAV (par. 248).  Examiner admits that Johnson does not explicitly describe a feature including actuator movement of the joysticks indicative of “the state of operation of the vehicle” (Johnson describes some level of joystick motion to convey haptic feedback to the user).  However, a reasonably similar application of a feedback system is described in Speer where a refueling boom, which includes aerodynamic actuatable control surfaces to “fly” the boom during refueling, automatically directs command signals indicative of the direction of movement of the refueling boom control surfaces back to the operator input device “joystick” to automatically actuate or move the operator input device in a corresponding manner (par. 23).  The combination of teachings, as presented in the claim rejections, asserts that application of the feedback system to any or all control elements of the Johnson UAV system could allow for better UAV control and awareness to a user/pilot in a similar manner presented in Speer, which provides situational awareness to the controller via movements of the joystick.  In other words, providing proximity awareness through haptic feedback as described in Johnson would not dissuade one of ordinary skill in the art from applying modifications to the Johnson system allowing for other aspects of situational awareness including tracking motion of the UAV. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (U.S. Patent Application Publication 2020/0218288) in view of Speer et al. (U.S. Patent Application Publication 2008/0302916).

In regards to claim 1, Johnson et al (henceforth referred to as Johnson) disclose a remote controller for a vehicle comprising:
a plurality of control elements for controlling operation of at least one aspect of the vehicle when the vehicle is in a remote-control mode.  Johnson teaches an unmanned aerial vehicle (item 100) with a remote control mode/device (joystick, items 293/294);
at least one actuator connected to the control elements for controlling positions of the control elements when the vehicle is in an autonomous operations mode.  Johnson teaches using haptic signals in joysticks or other controllers to indicate to a user information about the remote or autonomously controlled vehicle, but fails to explicitly teach controlling a position of the control element.  However, various applications using remote or autonomously controlled devices using feedback to a joystick controller are known and Speer et al (henceforth referred to as Speer) teaches a remote and/or autonomous refueling system with joystick control where the joystick includes actuators that move the joystick based on received corresponding position signals from a controlled device (refueling boom).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide the haptic feedback in/on the Johnson joystick controller as actuator controlled movement of the joystick to mimic the UAV movement;
a processing system for receiving a first control signal from the vehicle indicative of a state of operation of the vehicle. Johnson teaches a data processor for receiving and processing control data from the UAV (pars. 293, 294);
wherein the processing system generates a second control signal to the at least one actuator to cause the at least one actuator to control the positions of the control elements such that they correspond to and indicate the state of operation of the vehicle.  As modified, the processing capacity of the Johnson system utilizes received UAV data before initiating haptic feedback to the remote controller joystick.

In regards to claim 2, Johnson discloses that the vehicle comprises a rotorcraft.  The multi-rotor craft of Johnson constitutes a rotorcraft.

In regards to claim 3, Johnson discloses that the rotorcraft comprises a drone.  Johnson teaches a drone/UAV (par. 110).


In regards to claim 4, Johnson discloses that the control elements comprise a pair of joysticks (pars. 293,294).  Note that Johnson teaches a controller with at least two “joysticks” as depicted in figure 3.

In regards to claim 8, Johnson disclose a rotorcraft comprising: 
a flight control system comprising a remote-control control module and an autonomous flight module.  Johnson teaches an unmanned aerial vehicle (item 100) with flight control system that includes both remote and autonomous control; 
a remote controller for interacting with the flight control system.  A remote control mode/device (joystick, items 293/294);
the remote controller comprising: a plurality of control elements for controlling operation of at least one aspect of the vehicle when the vehicle is in a remote-control mode.  Johnson teaches a joystick for controlling a UAV; 
Johnson teaches at least one actuator connected to the control elements, but fails to explicitly teach the actuator for controlling positions of the control elements when the vehicle is in an autonomous flight mode.  Note that Johnson teaches using haptic signals in joysticks or other controllers to indicate to a user information about the remote or autonomously controlled vehicle.  Various applications using remote or autonomously controlled devices using feedback to a joystick controller are known and Speer et al (henceforth referred to as Speer) teaches a remote and/or autonomous refueling system with joystick control where the joystick includes actuators that move the joystick based on received corresponding position signals from a controlled device (refueling boom).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide the haptic feedback in/on the Johnson joystick controller as actuator controlled movement of the joystick to mimic the UAV movement; 
a processing system for receiving a first control signal from the vehicle indicative of a state of operation of the vehicle.  Johnson teaches a data processor for receiving and processing control data from the UAV (pars. 293, 294); 
wherein the processing system generates a second control signal to the at least one actuator to cause the at least one actuator to control the positions of the control elements such that they correspond to and indicate the state of operation of the vehicle.  As modified, the processing capacity of the Johnson system utilizes received UAV data before initiating haptic feedback to the remote controller joystick.

In regards to claim 9, Johnson discloses that the rotorcraft comprises a vertical takeoff and landing (“VTOL”) vehicle.  The drone of Johnson constitutes a vertical takeoff and landing aircraft.

In regards to claim 10, Johnson discloses that the rotorcraft comprises a drone.  Johnson teaches a drone/UAV (par. 110).

In regards to claim 11, Johnson discloses that the control elements comprise a pair of joysticks (pars. 293,294).  Note that Johnson teaches a controller with at least two “joysticks” as depicted in figure 3.


Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (U.S. Patent Application Publication 2020/0218288) in view of Speer et al. (U.S. Patent Application Publication 2008/0302916) as applied to claim 1 above, and further in view of Condon et al. (U.S. Patent 10,307,667).

In regards to claims 7 and 14, Johnson as modified by Speer disclose an actuator, but fails to explicitly teach that the actuator comprises at least one of a linear actuator, a servo, a hydraulic actuator, a pneumatic actuator, a stepper motor, and an electric solenoid.  However, Condon et al (henceforth referred to as Condon) teaches using a pneumatic or electric actuator in/on a UAV hand controller for controlled movement and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to utilize any of various actuator types in/on the Johnson joystick, including pneumatic or electric actuators as taught by Condon, to allow for versatility in design.



Claims 5, 6, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (U.S. Patent Application Publication 2020/0218288) in view of Speer et al. (U.S. Patent Application Publication 2008/0302916) as applied to claim 1 above, and further in view of Parazynski et al. (U.S. Patent Application Publication 2019/0042004).

In regards to claims 5, 6, 12 and 13 Johnson fails to disclose that the control elements comprises a joystick and a switch or dial.  However, Parazynski et al (henceforth referred to as Parazynski) teaches a remote control device utilizing switches and dials (par. 24) and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to configure the remote control device of Johnson to include switches and/or dials as taught by Parazynski, since switches and dials are common and easy interfaces.

Summary/Conclusion
Claims 1-14 are rejected and claims 15-20 are withdrawn.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641